Citation Nr: 1429463	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & former spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.  He had subsequent service in the Florida National Guard from September 26, 1995 to September 24, 2001.  He was called to perform State Active Duty on October 25, 1996 and transitioned to inactive status on March 6, 2001.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of this hearing is associated with the claims folder.

In April 2010, the Board remanded the claims for further development, to include obtaining personnel records and treatment records from the Veteran's period of service in the Florida National Guard.  In addition, the Board requested an addendum opinion  regarding the etiology of the Veteran's hearing loss.  The Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has mild high frequency hearing loss in his right ear; he does not have hearing loss for VA purposes in his left ear.

2.  The Veteran was exposed to hazardous noise during service as a Light Wheel Vehicle Mechanic; he also experienced noise exposure during his period of service with the Florida National Guard.

3.  The Veteran's period of service in the Florida National Guard cannot be considered "active duty" service pursuant to VA regulations.

4.  Hearing loss in the right ear was not present until more than one year following the Veteran's discharge from active duty; it is not at least as likely that the Veteran's right ear hearing loss was caused by hazardous noise exposure while on active duty as opposed to some other cause or factor, to include noise exposure after separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in an August 2007 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records and personnel records.  The Veteran has not indicated he has received private treatment or VA treatment for his hearing loss.  In addition, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In July 2009, a VA examiner reviewed the Veteran's claims file, and considered the Veteran's subjective complaints.  In the April 2010 remand, the Board remanded the claim to obtain additional evidence and an addendum medical opinion.  It appears the Veteran underwent another VA examination in December 2011.  The Board finds that the December 2011 examination report is adequate and provides sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required.

II.  Entitlement to service connection for hearing loss

The Veteran contends his hearing loss is due to working as a mechanic in an infantry unit during service.  See January 2008 Notice of Disagreement.  He also indicated that during his National Guard service he was the chief mechanic in a firing battery and did not wear hearing protection when in the field.  See February 2010 Hearing Transcript.  He has also worked as a fork lift operator for Walmart and as a metal welder and fabricator where hearing protection was mandatory.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Initially, in consideration of the Veteran's service for the Florida National Guard, the Board notes that active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d) . 

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470   (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's period of active duty in the Army) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In order to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA. See Mercado- Martinez v. West, 11 Vet. App. 415, 419   (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Notably, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state [Air] National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

In this case, the Board finds upon review of the Veteran's personnel records for the period from September 26, 1995 to September 24, 2001, the appellant did not qualify for full time duty under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Furthermore, he was ordered into service by the Governor of the State of Florida and not the President.

Thus, the period between September 1995 and September 2001does not constitute qualifying service; as such, service connection for hearing loss that was incurred during the Veteran's period with the Florida National Guard must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board will now turn to a consideration of whether hearing loss was incurred in or is otherwise related to his period of active duty in the Army between November 1989 and November 1993.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes) may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Veteran's service treatment records (STRs) do not document any reports of hearing difficulties or problems.  Hearing was normal at the Veteran's enlistment physical in 1989 and on an audiogram administered in May 1990.  In addition, hearing was normal upon enlistment into the Florida National Guard in 1995.

At a VA examination in July 2009, a VA examiner noted mild hearing loss at 4000Hz.  Upon review of the audiogram, it is noted that hearing loss for VA purposes was not present in the left ear.  Mild hearing loss for VA purposes was present in the right ear because the auditory threshold at 4000Hz was 40 decibels.  Following the April 2010 remand by the Board, the Veteran underwent another VA examination in December 2011.  Again, the audiometric findings for the left ear did not meet the regulatory requirements for a hearing loss disability.  For that reason, service connection for left ear hearing loss must be denied because one of the elements required for establishing service connection has not been established.

As to the right ear, the Veteran has mild high frequency hearing loss.  In December 2011, the VA examiner reviewed the claims file, to include the Veteran's STRs, personnel records and Florida National Guard records.  As to a relationship between the Veteran's hearing loss and service, he opined, in part:

The following opinion was reached after reviewing the veteran's C-file, veteran's reported audiological noise, and medical history and today's audiogram.  It is the opinion of this examiner that it is at least as likely as not (50/50 probability) that the hearing loss is caused by a result of noise exposure during ACDUTRA of [sic] INACDUTRA time period from 1994-2001.  The hearing was normal at enlistment to National Guard in 1995; therefore it is implied that hearing was normal at separation from active duty service in 1993.  There was no separation [examination] from National Guard service in 2001 or during the time period that he was in the Nation[al] Guard; therefore, the presence or absence of hearing loss cannot be determined.

The examiner also noted that civilian work noise exposure might also be a contributing facture, although there are no audiograms to support that contention.  In addition, the examiner mentioned that "a mild notched high frequency hearing loss at 4Hz - 6Hz" is typical of noise induced hearing loss.

The evidence indicates that the Veteran currently has a mild hearing loss disability in his right ear.  In addition, noise exposure during active duty is conceded.  The remaining question therefore is whether there is a medically sound basis for attributing the current right ear hearing loss to active duty noise exposure.

Here, the examiner was unable to state with certainty that the Veteran's hearing loss was proximately caused by his in-service noise exposure as opposed to some other, intercurrent cause.  Indeed, several possibilities for the cause of the Veteran's hearing loss appear in the record, including post-active duty noise exposure.   Unfortunately, the VA examiner's opinion that hearing loss was at least as likely as not incurred during his period of National Guard service cannot support his claim for service connection since he does not have 'qualifying service' during that time.

The Board acknowledges the Veteran's contention that his hearing loss is related to his specialty as a mechanic during service and the Board has considered the Veteran's own statements made in support of his claim.  In this regard, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. 428.  The specific issue in this case, however, whether the Veteran has a hearing loss disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, such as decreased hearing acuity, but his opinion as to the cause of the symptoms cannot be accepted as competent evidence.  Id. 

Based on the evidence, the Board must find that the third element required for service connection, a causal relationship between the Veteran's hearing loss and his qualifying, active duty service, has not been established.  In addition, the Veteran's hearing loss did not manifest to a degree of 10 percent within one year of separation from service; therefore, service connection cannot be presumed.

Because the evidence is not in relative equipoise as to whether right ear hearing loss was caused by noise exposure during active duty service, the benefit of-the-doubt doctrine does not apply and service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends that before being deployed to Saudi Arabia for six months during the Gulf War, he was an exemplary soldier and family man, but, thereafter, he changed and began having problems with anger and depression that he state led to his divorce and to the psychiatric condition he suffers from today.

The Board notes that VA has not satisfied its duty to assist the Veteran in acquiring evidence that may be supportive of his claim.  Specifically, the Veteran mentioned in an October 2006 VA treatment record that he was first treated for psychiatric concerns and prescribed medication by a private treatment provider.  The VA examiner and the RO relied, in part, upon the fact that his first treatment was sought at VA in September 2006.  The Veteran's statements that he sought private treatment prior to that time indicate that there may be outstanding relevant records.  An attempt to retrieve these records must be made prior to a final adjudication of the claim.

On remand, the RO should contact the Veteran for authorization to obtain his private treatment records.  Thereafter, the RO should forward the claims file to the December 2011 examiner or, if that examiner is unavailable, to another suitable examiner for an addendum opinion as to the etiology of his psychiatric disorder in light of the new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding VA treatment records.  If none exist, provide a notation of such finding.

2.  Contact the Veteran regarding any private psychiatric treatment he has received and request that he provide an authorization for release of those records.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, return the claims file and this REMAND to the examiner who provided the December 2011 examination, or, if the December 2011 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion as to the nature and etiology of the Veteran's psychiatric disorder/s.  

The examiner is requested to review all pertinent records, to include any available private treatment records and the Veteran's testimony at the February 2010 hearing before the Board.  In addition, the examiner should note consideration of the statements of the Veteran's ex-wife and mother dated in August 2007.

After review of the record, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is at least as likely as not causally or etiologically related to active duty service, to include the Veteran's deployment to Saudi Arabia for 6 months as part of Operation Desert Storm, as opposed to its being more likely due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


